Name: 94/903/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 22 December 1994 establishing transitional measures for trade between Austria, Finland and Sweden, on the one hand, and the African, Caribbean and Pacific States, on the other, in products falling within the ECSC Treaty
 Type: Decision
 Subject Matter: economic geography;  trade;  European Union law;  European construction
 Date Published: 1994-12-31

 Avis juridique important|41994D090394/903/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 22 December 1994 establishing transitional measures for trade between Austria, Finland and Sweden, on the one hand, and the African, Caribbean and Pacific States, on the other, in products falling within the ECSC Treaty Official Journal L 356 , 31/12/1994 P. 0013 - 0013 Finnish special edition: Chapter 11 Volume 37 P. 0268 Swedish special edition: Chapter 11 Volume 37 P. 0268 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 22 December 1994 establishing transitional measures for trade between Austria, Finland and Sweden, on the one hand, and the African, Caribbean and Pacific States, on the other, in products falling within the ECSC Treaty (94/903/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded the Treaty establishing the European Coal and Steel Community; Whereas, pursuant to Articles 76 (2), 102 (2) and 128 (2) of the 1994 Act of Accession, the Community and the ACP States opened negotiations for the conclusion of a protocol to adapt the Fourth ACP-EEC Convention to take account of the accession of Austria, Finland and Sweden to the European Union; Whereas Articles 76 (3), 102 (3) and 128 (3) of the Act of Accession provide that if such a protocol is not concluded by 1 January 1995, the Community shall take the necessary measures to deal with that situation on accession; Whereas it appears that the protocol will not be concluded by the specified date and that, in these conditions, autonomous transitional measures must be taken in order for the new Member States to apply the trade provisions of the Fourth ACP-EEC Convention as from 1 January 1995; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 From 1 January 1995 until the entry into force of the protocol referred to in Articles 76, 102 and 128 of the 1994 Act of Accession or until 31 December 1995, whichever is the earlier, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden shall apply to imports originating in the ACP States of products falling within the ECSC Treaty the same arrangements as are applied by the other Member States of the Community. Article 2 The Member States shall take the measures necessary to implement this Decision. Article 3 This Decision shall enter into force on the day of its publication. It shall apply as from 1 January 1995. Done at Brussels, 22 December 1994. The President H. SEEHOFER